      USDC IN/ND case 4:20-cv-00013-TLS-APR document 59 filed 08/19/21 page 1 of 7


                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION AT LAFAYETTE

 JARISSA GILLASPY,

                           Plaintiff,

 v.                                                 CAUSE NO.: 4:20-CV-13-TLS-APR

 CLUB NEWTONE, INC. and MJV GROUP,
 INC.,

                       Defendants.


 CLUB NEWTONE, INC., MARC A.
 VAUGHN, and MJV GROUP, INC.,

                           Counter Claimants,

                           v.

 JARISSA GILLASPY,

                           Counter Defendant.

                                         OPINION AND ORDER

        This matter is before the Court on Plaintiff/Counter Defendant Jarissa Gillaspy’s Motion to

Dismiss Counterclaim [ECF No. 13]. For the reasons set forth below, Gillaspy’s motion is granted in

part and denied in part.

                                                BACKGROUND

        The instant case is based on an alleged campaign of sexual discrimination and harassment

against Plaintiff/Counter Defendant Jarissa Gillaspy during her term of employment as a fitness

instructor for Defendant/Counter Claimant Club Newtone, Inc. (“Club Newtone”). Gillaspy initially

filed her Complaint [ECF No. 1] on March 3, 2020, against Defendants Club Newtone, Inc., MJV

Group, Inc., and Marc A. Vaughn. On April 3, 2020, Gillaspy filed an Amended Complaint [ECF No.
    USDC IN/ND case 4:20-cv-00013-TLS-APR document 59 filed 08/19/21 page 2 of 7


9]. The Defendants/Counter Claimants filed an Answer and Counterclaims [ECF No. 10], in which Marc

A. Vaughn alleges two defamation claims (Counts I and II) and Club Newtone alleges a breach of

contract claim (Count III). Gillaspy then filed her Motion to Dismiss Counterclaim [ECF No. 43].

Vaughn and Club Newtone filed a Response [ECF No. 17], and Gillaspy filed a Reply [ECF No. 19].1

                                           LEGAL STANDARD

        “Federal Rule of Civil Procedure 8(a)(2) requires only a short and plain statement of the claim

showing that the pleader is entitled to relief, in order to give the defendant fair notice of what the . . .

claim is and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(internal quotation marks omitted). “[T]he pleading standard Rule 8 announces does not require

‘detailed factual allegations,’ but it demands more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at

555).

        A motion to dismiss brought under Rule 12(b)(6) “challenges the viability of a complaint by

arguing that it fails to state a claim upon which relief may be granted.” Camasta v. Jos. A. Bank

Clothiers, Inc., 761 F.3d 732, 736 (7th Cir. 2014). The Court presumes that all well-pleaded allegations

are true, views these well-pleaded allegations in the light most favorable to the counter claimant, and

draws all reasonable inferences in favor of the counter claimant. Reynolds v. CB Sports Bar, Inc., 623

F.3d 1143, 1146 (7th Cir. 2010). Surviving a Rule 12(b)(6) motion “requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Twombly, 550

U.S. at 555. “Factual allegations must be enough to raise a right to relief above the speculative level . . .

.” Id. “A claim has facial plausibility when the [counter claimant] pleads factual content that allows the




1
 On July 22, 2020, the Court granted the Plaintiff leave to file a Second Amended Complaint to drop her claims
against Vaughn, see ECF No. 26, and the Second Amended Complaint [ECF No. 27] was filed on August 4, 2020.

                                                       2
     USDC IN/ND case 4:20-cv-00013-TLS-APR document 59 filed 08/19/21 page 3 of 7


court to draw the reasonable inference that the [counter defendant] is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556).

                                               ANALYSIS

       In her Motion to Dismiss Counterclaim [ECF No. 43], Gillaspy argues that Vaughn’s defamation

counterclaims (Counterclaim Counts I & II) contain insufficient facts for a defamation claim under

Indiana law. She also argues that the Court does not have jurisdiction over Club Newtone’s breach of

contract counterclaim (Counterclaim Count III) and that Club Newtone’s counterclaim fails to state a

claim upon which relief can be granted. The Court assesses each argument in turn.

A.     Defamation

       In her motion, Gillaspy argues that Vaughn’s defamation counterclaims are insufficient under

Indiana law because they are devoid of any defamatory statements outside of what is contained in her

Complaint. In making this argument, Gillaspy relies on the Indiana Supreme Court’s holding in Trail v.

Boys & Girls Clubs, where the court held that litigants bringing defamation claims must include the

defamatory statement at issue in their complaint. 845 N.E.2d 130, 136–37 (Ind. 2006); see also Haegert

v. McMullan, 953 N.E.2d 1223, 1230 (Ind. Ct. App. 2011). Gillaspy also argues that the counterclaims

are insufficient because they fail to allege any person to whom a defamatory statement was published,

the date on which the statements were made, or whether the statements were written or spoken.

       Vaughn argues that the rule adopted by the Indiana Supreme Court in Trail is incompatible with

the federal pleading requirements. Vaughn also argues that his defamation counterclaims do not need to

include the additional information identified by Gillaspy to meet the requirements of Rule 8. Gillaspy, in

her reply, “concedes that state procedural law does not apply in Federal Court” and “makes no further

argument against the defamation claim at this time.” Reply 6; ECF No. 19. The Court understands this to

mean that Gillaspy concedes that Vaughn need not include the statement at issue in his counterclaims,

but still contends that his counterclaims do not state a claim upon which relief can be granted.

                                                     3
     USDC IN/ND case 4:20-cv-00013-TLS-APR document 59 filed 08/19/21 page 4 of 7


       Under Indiana law, the elements of a defamation claim are: “(1) a communication with a

defamatory imputation; (2) malice; (3) publication; and (4) damages.” Haegert, 953 N.E.2d at 1230

(citing McQueen v. Fayette Cnty. Sch. Corp., 711 N.E.2d 62, 65 (Ind. Ct. App. 1999)). Each of the

counterclaims allege that Gillaspy made a communication to another about Vaughn engaging in sexual

assault and sexual misconduct, that the communications were untrue, and that Vaughn’s reputation was

injured. Answer & Countercl. 17–19, ECF No. 10. Accordingly, Counterclaim Counts I and II both

contain sufficient factual allegations to put Gillaspy on notice of what Vaughn’s claims are and the

grounds upon which they rest. Accordingly, the Court denies Gillaspy’s motion as it relates to Vaughn’s

defamation counterclaims.

B.     Breach of Contract

       Gillaspy argues that Club Newtone’s breach of contract claim should be dismissed because there

is no independent federal subject matter jurisdiction and because it fails to state a claim upon which

relief can be granted. Club Newtone alleges that it and Gillaspy entered into a Non-Compete Agreement

and that Gillaspy, since she ceased working for Club Newtone on April 12, 2019, has breached the

Covenants contained in Section 2 of the Non-Compete Agreement. Answer & Countercl. 19–20. Section

2 of the Non-Compete Agreement prevents prior employees from entering into or attempting to enter

into “Restricted Business,” interfering with Club Newtone’s employees, interfering with Club

Newtone’s customers, and utilizing Club Newtone’s confidential information and intellectual property.

Non-Compete Agreement, ECF No. 10-1. Club Newtone also alleges that its counterclaim relies on the

Court’s supplemental jurisdiction.

       1.      Subject Matter Jurisdiction

       Gillaspy argues that the Court does not have subject matter jurisdiction over Club Newtone’s

breach of contract claim. With some exceptions, “in any civil action of which the district courts have

original jurisdiction, the district courts shall have supplemental jurisdiction over all other claims that are

                                                      4
    USDC IN/ND case 4:20-cv-00013-TLS-APR document 59 filed 08/19/21 page 5 of 7


so related to claims in the action within such original jurisdiction that they form part of the same case or

controversy under Article III of the United States Constitution.” 28 U.S.C. § 1367(a). When determining

whether claims form part of the same case or controversy, “[c]ourts often ask whether the claims share a

common nucleus of operative facts.” Prolite Bldg. Supply, LLC v. MC Mfrs., Inc., 891 F.3d 256, 258

(7th Cir. 2018) (citing Houskins v. Sheahan, 549 F.3d 480, 495 (7th Cir. 2008)).

       In this case, the Court has original jurisdiction over Gillaspy’s Title VII claims under 28 U.S.C. §

1331. Gillaspy argues that the Court cannot exercise supplemental jurisdiction over Club Newtone’s

claim because “[t]his case is about Defendants’ sexual discrimination, including the pervasive sexual

hostility and confinement of Defendants’ president and CEO.” Reply 5, ECF No. 19. Club Newtone

argues that the Court should exercise its supplemental jurisdiction because both its and Gillaspy’s claims

involve Gillaspy’s employment with Club Newtone.

       Gillaspy makes three different Title VII claims: employment discrimination, retaliation, and

hostile work environment. Although the nature of each claim is similar, the elements necessary to

succeed on each claim are different. To succeed on her employment discrimination claim, Gillaspy will

have to prove that she “was subjected to an adverse employment action based on a statutorily prohibited

factor” Logan v. City of Chicago, 4 F.4th 529 (7th Cir. 2021). To succeed on her retaliation claim, she

will have to prove that “1) she engaged in statutorily-protected expression; 2) she suffered an adverse

action by her employer; and, 3) there is a causal link between the protected expression and the adverse

action.” O’Donnell v. Caine Weiner Co., 935 F.3d 549, 553 (7th Cir. 2019) (quoting Dunning v.

Simmons Airlines, Inc., 62 F.3d 863, 868–69 (7th Cir. 1995)). And to succeed on her hostile work

environment claim, she “must show: (1) unwelcome harassment; (2) based on a protected characteristic;

(3) that was so severe or pervasive as to alter the conditions of employment and create a hostile or

abusive working environment; and (4) a basis for employer liability.” Demkovich v. St. Andrew the

Apostle Parish, 3 F.4th 968, 977 (7th Cir. 2021) (citing Howard v. Cook Cnty. Sheriff’s Off., 989 F.3d

                                                     5
    USDC IN/ND case 4:20-cv-00013-TLS-APR document 59 filed 08/19/21 page 6 of 7


587, 600 (7th Cir. 2021)). In contrast, the essential elements of Club Newtone’s breach of contract claim

“are the existence of a contract, the [counter defendant’s] breach thereof, and damages.” Berg v. Berg,

170 N.E.3d 224, 231 (Ind. 2021) (quoting Fowler v. Campbell, 612 N.E.2d 596, 600 (Ind. Ct. App.

1993)).

          Club Newtone’s counterclaim alleges that “[o]n or about April 12, 2019 Plaintiff/Counterclaim

Defendant ceased working for Defendant/Counter Claimant Club Newtone, Inc.” and that “[u]pon

Defendant/Counter Claimant Club Newtone, Inc.’s information and belief, since April 12, 2019,

Plaintiff/Counterclaim Defendant has breached the Covenants contained in Section 2 of the Non-

Compete Agreement.” Answer & Countercl. 20. Accordingly, Club Newtone’s counterclaim involves

conduct that occurred after Gillaspy’s employment was terminated. Nevertheless, Club Newtone argues

that “[r]egardless of whether or not the Court exercises supplemental jurisdiction over Count III,

Defendants will seek to introduce evidence to support their defenses which mirror the breach of contract

allegation in Count III of the Counterclaim. If Defendants successfully raise these defenses, they will

establish the factual predicate necessary to recover the breach of contract allegation.” Response 7, ECF

No. 17. Club Newtone also argues that “violation of the Non-Compete Agreement after leaving Club

NewTone, Inc. is a motive to fabricate the allegations made against Defendants Vaughn and Club

NewTone, Inc.” Id.

          Gillaspy’s Title VII claims and Club Newtone’s breach of contract counterclaim have no

overlapping elements and the claims necessarily rely on different evidence. Club Newtone fails to

explain how evidence of conduct occurring after Gillaspy was terminated will disprove or defend

liability from Gillaspy’s Title VII claims, which involve how she was treated during her term of

employment. Moreover, Club Newtone’s argument that Gillaspy only filed her claim due to concerns

created by violating the Non-Compete Agreement is irrelevant. If Gillaspy satisfies the elements of her

claims, judgment will be entered in her favor regardless of her underlying motivations for bringing this

                                                     6
    USDC IN/ND case 4:20-cv-00013-TLS-APR document 59 filed 08/19/21 page 7 of 7


lawsuit. The only commonality between Gillaspy’s and Club Newtone’s claims is the employment

relationship between the parties; however, that is insufficient to establish supplemental jurisdiction. See

Geiser v. Goshen Health Sys. Inc., No. 3:17-CV-864, 2018 WL 3619796, at *2 (N.D. Ind. July 30, 2018)

(“[T]he common fact that an employment relationship existed between the parties, standing alone, is

insufficient to support supplemental jurisdiction.” (citing Mourning v. Ternes Packaging, Ind., Inc.,

1:14-CV-772, 2015 WL 13646940, at *2 (S.D. Ind. Aug. 24, 2015))). Accordingly, the Court concludes

that it lacks supplemental jurisdiction over Club Newtone’s breach of contract counterclaim and

dismisses the claim. Because the Court lacks supplemental jurisdiction over Club Newtone’s

counterclaim, it need not determine whether the claim satisfies the federal pleading requirements.

                                             CONCLUSION

       For the reasons stated above, Plaintiff/Counter Defendant Jarissa Gillaspy’s Motion to Dismiss

Counterclaim [ECF No. 13] is granted in part and denied in part. Defendant/Counter Claimant Club

Newtone, Inc.’s breach of contract claim is dismissed without prejudice.

       SO ORDERED on August 19, 2021.

                                              s/ Theresa L. Springmann
                                              JUDGE THERESA L. SPRINGMANN
                                              UNITED STATES DISTRICT COURT




                                                     7
